707 S.E.2d 384 (2011)
NC FARM BUREAU MUTUAL
v.
SADLER.
No. 267PA10-1.
Supreme Court of North Carolina.
April 20, 2011.
Walter E. Brock, Jr., Raleigh, for NC Farm Bureau Mutual Insurance.
L. Lamar Armstrong, Jr., Smithfield, for Sadler, Gervis E., et al.
Michelle A. Ledo, for Sadler, Gervis E., et al.
The following order has been entered on the motion filed on the 13th of April 2011 to Substitute Evelyn Sadler, Executrix for the Estate of Gervis E. Sadler:
"Motion Allowed by order of the Court in conference, this the 20th of April 2011."